UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2453



CHRISTINE SANDRA MCLENDON,

                                              Plaintiff - Appellant,

          versus


PARRIS   HOYT,  Manager, Shelor    Chevrolet;
LIEUTENANT ALBERT; J. D. EPPERLY, Police
Officer; SHAFFER AND STROMINGER, G.M.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Henry E. Hudson, District Judge.
(CA-02-795)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christine Sandra McLendon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christine Sandra McLendon appeals the district court’s order

dismissing her civil suit for lack of jurisdiction and/or improper

venue.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See McLendon v. Hoyt, No. CA-02-795 (E.D. Va. filed Nov. 1,

2002 & entered Nov. 4, 2002).    We deny McLendon’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2